EXHIBIT 10.1
LA-Z-BOY INCORPORATED
DEFERRED STOCK UNIT PLAN FOR NON-EMPLOYEE DIRECTORS
     La-Z-Boy Incorporated, a Michigan corporation (the “Company”), has adopted
this Deferred Stock Unit Plan for Non-Employee Directors (the “Plan”).
ARTICLE I
INTRODUCTION
     1.1. Purposes. The purposes of the Plan are to enhance the Company’s
ability to attract and retain highly qualified non-employees to serve as
directors of the Company and to strengthen the commonality of interest between
the Company’s directors and shareholders by providing directors compensation
based on the value of the Company’s common stock.
     1.2. Effective Date. The Plan is effective as of August 1, 2008 (the
“Effective Date”).
ARTICLE II
DEFINITIONS
     In this Plan, the following definitions apply:
     2.1. “Account” means a bookkeeping account established for a Participant
pursuant to Section 5.1.
     2.2. “Award” means an award granted pursuant to this Plan.
     2.3. “Beneficiary” shall mean a Participant’s beneficiary, designated in
writing and in a form and manner satisfactory to the Committee, or if a
Participant fails to designate a beneficiary or the Participant’s designated
Beneficiary predeceases the Participant, the Participant’s estate.
     2.4. “Board” means the Board of Directors of the Company.
     2.5. “Closing Price” means, with respect to any date specified by the Plan,
the price at which the Common Stock last traded during normal trading hours on
the New York Stock Exchange (or, if the Common Stock no longer trades on the New
York Stock Exchange, then on a comparable exchange) on such date, or if there
was no reported sale of Common Stock on such date, on the next preceding day on
which there was such a reported sale. In the event the Common Stock permanently
ceases trading on the New York Stock Exchange or comparable exchange, including
by virtue of acquisition or merger into an acquiring corporation, then as of
such event, “Closing Price” shall mean the price at which the Company’s Common
Stock last traded during normal trading hours prior to the day of such event.
     2.6 “Committee” means the Compensation Committee of the Board.
     2.7. “Common Stock” means common shares of stock of the Company.

 



--------------------------------------------------------------------------------



 



     2.8. “Non-Employee Director” means any member of the Board who is not also
an employee of the Company or of an affiliate of the Company.
     2.9. “Participant” means each Non-Employee Director who has accepted an
award granted under the Plan, and, upon the death of any Non-Employee Director,
such Non-Employee Director’s Beneficiary.
     2.10. “Payment Commencement Date” means the first business day of the first
month following the month in which a Participant ceases to be a Non-Employee
Director and incurs a separation from service within the meaning of Internal
Revenue Code section 409A, including as a result of such Participant’s death.
     2.11. “Stock Unit” means a hypothetical share of the Company’s Common Stock
as described in Section 5.2.
ARTICLE III
ADMINISTRATION
     3.1. In General. The Plan shall be administered by the Committee, which
shall have the discretionary authority to interpret the Plan and to decide any
and all matters arising under the Plan, including, without limitation, the
authority to determine eligibility for participation, benefits, and other rights
under the Plan, the persons who shall receive Awards, the time when Awards shall
be granted, the terms of such Awards, the number of Stock Units subject to such
Awards, whether any election or notice requirement or other administrative
procedure under the Plan has been adequately observed, the proper recipient of
any distribution under the Plan; the authority to remedy possible ambiguities,
inconsistencies, or omissions by general rule or particular decision; and the
authority otherwise to interpret the Plan in accordance with its terms. The
Committee is authorized, subject to the provisions of the Plan, to establish
such rules and regulations as it deems necessary for the proper administration
of the Plan and to make such determinations and interpretations and to take such
action in connection with the Plan and any Award granted thereunder as it deems
necessary or advisable. All determinations and interpretations made by the
Committee shall be final, binding, and conclusive on all grantees and on their
legal representatives and beneficiaries. The Committee may allocate its
responsibilities under the Plan among its members and may delegate to officers
or other employees of the Company any and all authority with which it is vested
under the Plan. Notwithstanding anything to the contrary contained herein, the
Board may, in its sole discretion, at any time and from time to time, grant
Awards or administer the Plan, in which case the Board shall have all of the
authority and responsibility granted to the Committee herein.
     3.2. Plan Amendment and Termination. Subject to Section 7.8, the Committee
may amend any grant made hereunder and may amend, suspend, or terminate the Plan
at any time; provided that no amendment, suspension, or termination of the Plan
shall, without a Participant’s consent, reduce the Participant’s benefits
accrued under the Plan before the date of such amendment, suspension, or
termination. If the Plan is terminated in accordance with this Section, the
terms of the Plan as in effect immediately before termination shall determine
the right to payment in respect of any amounts that remain credited to a
Participant’s Account upon termination.

2



--------------------------------------------------------------------------------



 



ARTICLE IV
ELIGIBILITY AND AWARDS
     At any time on or after the Effective Date, the Committee may make an award
hereunder to any Non-Employee Director in such amount and subject to such terms
and conditions as the Committee in its discretion determines. In making Awards
to Participants, the Company will credit to the Account of each Participant the
number of Stock Units awarded to such Participant. On the date of grant of any
award hereunder, each recipient’s eligibility will be determined as of such
date.
ARTICLE V
ACCOUNTS AND INVESTMENTS
     5.1. Accounts. A separate Account under the Plan shall be established for
each Participant. Such Account shall be credited with the number of Stock Units
granted in accordance with this Article and shall be adjusted as necessary to
comply with the terms of this Plan (including, but not limited to, adjustments
for Stock Units as provided in Section 5.2, below). Within each Participant’s
Account, separate subaccounts shall be maintained to the extent the Committee
determines them to be necessary or useful in the administration of the Plan. The
payment amount ultimately made to a Participant will be determined at the time
of distribution as provided herein and the actual cash payment may be greater or
less than the cash equivalent value of the Stock Units at the time of grant,
depending on the trading price of Common Stock.
     5.2. Hypothetical Nature of Accounts and Investments. Each Account
established under this Plan shall be maintained for bookkeeping purposes only.
Neither the Plan nor any of the Accounts established under the Plan will hold
any actual funds or assets. The Stock Units established hereunder shall be used
solely to determine the amounts to be paid hereunder in cash, shall not be or
represent an equity security of the Company, shall not be convertible into or
otherwise entitle a Participant to acquire an equity security of the Company and
shall not carry any voting or dividend rights.
     5.3. Stock Units. Simulated Investment in Common Stock. Except as otherwise
provided herein, a Participant’s Account shall consist of Stock Units each of
which shall be equivalent in value to the fair market value of one share of
Common Stock in accordance with the following rules:
          (1) Conversion into Stock Units. The Committee may grant awards
denominated either as Stock Units or as cash. If such awards granted are
denominated in cash, the amount awarded shall be converted as of the grant date,
for purposes of Participants’ Accounts, into Stock Units by dividing the amount
of cash awarded by the Closing Price on the date of grant. No fractional Stock
Units will be credited hereunder to an Account, and any fractional Stock Unit
that otherwise would be credited shall be rounded up to the nearest whole
number.

3



--------------------------------------------------------------------------------



 



          (2) Conversion Out of Stock Units. When any payment is made hereunder,
the dollar value of the Stock Units credited to a Participant’s Account on such
date that are being converted into cash shall be determined by multiplying the
number of affected Stock Units by the Closing Price on the immediately preceding
trading date, and the Account subsequently reduced by the number of Stock Units
paid out.
          (3) Effect of Recapitalization or Other Corporate Event. In the event
of a transaction or event described in this subparagraph (3), the number of
Stock Units credited to a Participant’s Account shall be adjusted in such manner
as the Committee, in its sole discretion, deems equitable. A transaction or
event is described in this subparagraph (3) if (i) it is a dividend (other than
regular quarterly dividends) or other distribution (whether in the form of cash,
shares, other securities, or other property), extraordinary cash dividend,
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, repurchase, or exchange of shares or other
securities, the issuance or exercisability of stock purchase rights, the
issuance of warrants or other rights to purchase shares or other securities, or
other similar corporate transaction or event and (ii) the Committee determines
that such transaction or event affects the shares of Common Stock, such that an
adjustment pursuant to this subparagraph (3) is appropriate to prevent dilution
or enlargement of the benefits or potential benefits intended to be made
available under the Plan. If the Common Stock ceases to be traded publicly, the
value of Participants’ Accounts will be fixed in a manner the Committee deems
appropriate and payments based on such value thereafter made as set forth in
Sections 6.2 and 6.3 below.
     5.4. Dividend Equivalents. Participants’ Accounts will not be adjusted as a
result of any quarterly dividends paid on Common Stock. When, however, the
Company pays any quarterly dividends to holders of Common Stock, the Company
may, in its discretion, make cash payments to each Participant equal to the cash
dividends that would otherwise be paid if the Stock Units then in such
Participant’s Account were shares of Common Stock instead of Stock Units;
provided, however, that nothing in this Section 5.4 shall be construed to change
any provision or meaning of Section 5.2.  A Participant must be a Participant in
this Plan and must be currently serving as a Non-Employee Director on the
dividend declaration date and record date associated with a particular Common
Stock dividend, as well as the payment date (as provided herein) in order to
receive a dividend equivalent payment pursuant to this Section 5.4.  No
Participant shall have any rights to any payment referred to in this Section 5.4
until the Company’s payment of the dividend equivalent amount, which shall be
made within 74 days of the respective dividend declaration date.  This
Section 5.4 shall be considered a documentary arrangement separate from the
payments governed by Article VI, and each such payment shall be considered
separate from the others, to the extent necessary to qualify for exemption from
Section 409A of the Internal Revenue Code, with the remaining provisions of this
document applicable to the extent necessary for its administration.
     5.5. Reports to Participants. At least once annually, the Committee shall
furnish a statement to each Participant reporting the value of the Participant’s
Account.

4



--------------------------------------------------------------------------------



 



ARTICLE VI
PAYMENTS
     6.1. Entitlement to Payment. The Company will make payments pursuant to the
Plan to a Participant following such Participant’s ceasing to be a Non-Employee
Director, including as a result of such Participant’s death. The right of any
person to receive one or more payments under the Plan shall be an unsecured
claim against the general assets of the Company. All payments hereunder to
Participants shall be in cash.
     6.2. Payment Commencement Date. Payments to a Participant with respect to
the Participant’s Account shall begin as of the Participant’s Payment
Commencement Date.
     6.3. Form and Amount of Payment.
          (a) Ten Annual Installments. A Participant shall receive benefits in
ten annual installments unless the Participant elects to receive benefits under
the Plan in the form of a lump-sum payment or in fewer than ten annual
installments in accordance with subsection (b) below. Annual installments shall
be payable to the Participant in cash beginning on the Payment Commencement Date
and continuing on each annual anniversary date thereafter until all installments
have been paid. The first annual installment shall equal one-tenth (1/10th) of
the value of the Stock Units credited to the Participant’s Account, determined
as of the day immediately preceding the Payment Commencement Date. Each
successive annual installment shall equal the value of the Stock Units credited
to the Participant’s Account, determined as of the day immediately preceding the
applicable annual anniversary date of the Payment Commencement Date, multiplied
by a fraction, the numerator of which is one, and the denominator of which is
the excess of ten over the number of installment payments previously made (i.e.,
1/9th, 1/8th, etc.). If the Participant dies before receiving all payments
provided for herein, the full value of the Participant’s remaining Account shall
be paid to the Participant’s Beneficiary in accordance with the schedule in this
subsection (a) or the schedule the Participant elected pursuant to subsection
(b) below, whichever is applicable.
          (b) Lump Sum or Fewer Than 10 Annual Installments. A Participant may,
prior to the date on which the Company first makes an Award to that Participant
pursuant to this Plan, elect to receive all benefits under the Plan in the form
of a lump-sum payment or in two to nine annual installments in lieu of the ten
installment payments determined under subsection (a), above. The lump sum shall
be payable to the Participant in cash as of the Payment Commencement Date and
shall equal the value of the Stock Units credited to the Participant’s Account,
determined as of the day immediately preceding the Payment Commencement Date.
Installments shall be paid in the manner set forth in subsection (a) above,
except that for purposes of determining the amount of the first annual
installment, the denominator of the fraction shall equal the number of scheduled
annual installments. An election under this subsection (b) may be made only as
to a Participant’s entire Account, shall be irrevocable and made in writing in a
form and manner satisfactory to the Committee, and shall be effective only for
future service periods and only if made prior to the first Award made pursuant
to this Plan by the Company to the Participant.

5



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS
     7.1. Rights Not Assignable. No payment due under the Plan shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge in any other way. Any attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber, or charge such payment in any other
way shall be void. No such payment or interest therein shall be liable for or
subject to the debts, contracts, liabilities, or torts of any Participant. If
any Participant becomes bankrupt or attempts to anticipate, alienate, sell,
transfer, assign, pledge, encumber, or charge in any other way any payment under
the Plan, the Committee may direct that such payment be suspended and that all
future payments to which such Participant otherwise would be entitled be held
and applied for the benefit of such person, the person’s children or other
dependents, or any of them, in such manner and in such proportions as the
Committee may deem proper.
     7.2. Certain Rights Reserved. Nothing in the Plan shall confer upon any
person the right to continue to serve as a member of the Board or to participate
in the Plan other than in accordance with its terms.
     7.3. Withholding Taxes. The Committee may make any appropriate arrangements
to deduct from all credits and payments under the Plan any taxes that the
Committee reasonably determines to be required by law to be withheld from such
credits or payments.
     7.4. Incapacity. If the Committee determines, upon evidence satisfactory to
the Committee, that any Participant to whom a benefit is payable under the Plan
is unable to care for such Participant’s affairs because of illness or accident
or otherwise, any payment due under the Plan (unless prior claim therefor shall
have been made by a duly authorized guardian or other legal representative) may
be paid, in the Committee’s sole discretion and upon appropriate indemnification
of the Committee and the Company, to the spouse of the Participant or other
person deemed by the Committee to have incurred substantial expense in providing
for the care of such Participant. Any such payment shall be a complete discharge
of any liability under the Plan with respect to the amount so paid.
     7.5. Obligation to Provide Contact Information. Each Participant entitled
to receive a payment under the Plan shall keep the Committee advised of such
Participant’s current address and contact information.
     7.6. Forfeitures. Notwithstanding any other provision contained herein, the
Committee shall have the right to cancel any Award and adjust any Account such
that a Participant receives, as a result of such Participant’s Account, a
smaller payment than previously contemplated or no payment at all, if the
Committee determines, in its sole discretion, that such Participant, while a
Non-Employee Director, engaged in any activity in competition with the Company
or activity inimical, contrary, or harmful to the interests of the Company,
irrespective of whether, at the time the Committee makes such determination,
such Participant is then currently a Non-Employee Director or has already begun
receiving payments pursuant to this Plan.

6



--------------------------------------------------------------------------------



 



     7.7. Successors. The provisions of the Plan shall bind and inure to the
benefit of the Company and its successors and assigns. The term “successors” as
used in the preceding sentence shall include any corporation or other business
entity that by merger, consolidation, purchase, or otherwise acquires all or
substantially all of the business, stock, or assets of the Company, and any
successors and assigns of any such corporation or other business entity.
     7.8. Compliance with Laws. Notwithstanding anything in this Plan to the
contrary, the Committee, in its discretion, may amend the Plan or any Award to
cause the Plan and such Award to remain beyond the scope of the types of
compensatory arrangements that are subject to the requirements of Section 409A
of the Code or to otherwise comply with the requirements of Section 409A. If any
amendment to the Plan or any provision of an Award would cause the Participant
to be subject to a tax penalty under Section 409A of the Code, such amendment or
provision shall be deemed modified in such manner as to render the Plan or Award
exempt from, or compliant with, the requirements of Section 409A and to
effectuate as nearly as possible the original intention of the Company.
     7.9. Titles. Titles of Sections in this Plan are provided herein for
convenience only and are not to serve as a basis for interpretation or
construction of the Plan.
     7.10. Separability of Provisions. If any provision of the Plan is held to
be invalid or unenforceable, the other provisions of the Plan shall not be
affected but shall be applied as if the invalid or unenforceable provision had
not been included in the Plan.
     7.11. Governing Law. Except to the extent governed by federal law, the Plan
and any agreements hereunder shall be administered, interpreted, and enforced
under the internal laws of the State of Michigan without regard to conflicts of
laws thereof.
     The foregoing Plan was duly adopted by the Board of Directors of La-Z-Boy
Incorporated on August 20, 2008.
Executed on this 29th day of August, 2008.

     
 
Kurt L. Darrow
   
President and Chief Executive Officer
   

7